COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Carolyn R. Dawson v. Kevin Pakenham

Appellate case number:   01-19-00572-CV

Trial court case number: 19-CCV-064653

Trial court:             County Court at Law No. 1 of Fort Bend County

       Appellant’s motion for stay of mandate is denied. TEX. R. APP. P. 18.1, 18.2.
       It is so ORDERED.

Judge’s signature: _________/s/ Julie Countiss___________
                                Acting individually


Date: __December 12, 2019__________